19-23364-rdd     Doc 22     Filed 10/21/19    Entered 10/21/19 15:58:57      Main Document
                                             Pg 1 of 2




WHITE AND WILLIAMS LLP
7 Times Square, Suite 2900
New York, New York 10036-6524
Telephone: (212) 244-9500
Facsimile: (212) 244-6200
Stuart J. Wells, Esq.
Attorneys for Creditor X-Clearing Corp.
n/k/a Somerset Capital Ltd.

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

In re:                                               : Chapter 11
                                                     :
MADISON STOCK TRANSFER INC.                          : Case No. 19-23364-RDD
                                                     :
                                                     :
                      Debtor                         :


                                    NOTICE OF ENTRY

         Attached hereto as Exhibit A is a true and accurate copy of an Order [Doc. No. 18]

entered on the docket in this matter on October 16, 2019 with respect to the motion [Doc. No. 5]

of creditor X-Clearing Corp. n/k/a as Somerset Capital Ltd. for Rule 2004 discovery of the

Debtor and other parties.


                                             WHITE AND WILLIAMS LLP

                                             By: /s/ Stuart J. Wells
                                                     7 Times Square
                                                     New York, New York 10036-6524

                                                    Attorneys for Creditor X-Clearing Corp.,
                                                    n/k/a Somerset Capital Ltd.
Notice to: Vince F. Sykes, Esq. (Via ECF)
           Sykes Law Firm, PC
           8 Carbery Court, Suite 1A
           Pomona, New York 10970
           Attorney for the Debtor




                                              -1-
23613315v.1
19-23364-rdd       Doc 22     Filed 10/21/19    Entered 10/21/19 15:58:57   Main Document
                                               Pg 2 of 2


              Madison Stock Transfer, Inc. (Via regular mail)
              75 N. Main Street
              Spring Valley, New York 10977-4998
              Debtor

              New York Community Bank, f/k/a New York Commercial Bank (Via regular mail)
              615 Merrick Avenue
              Westbury, New York 11590

              Subpoenaed Third-Party

              JP Morgan Chase Bank, N.A. (Via regular mail)
              270 Park Avenue
              New York, New York 10172

              Subpoenaed Third-Party

              HSBC Bank (Via regular mail)
              425 Fifth Avenue
              New York, New York 10018

              Subpoenaed Third-Party

              Robert Lubin, CPA (Via regular mail)
              3603 Quentin Rd.
              Brooklyn, New York 1123404203

              Subpoenaed Third-Party




                                                -2-
23613315v.1
